                            Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 1 of 9 PageID: 14
                                                         Exhibit A to the Complaint
Location: Parlin, NJ                                                                                IP Address: 24.191.198.108
Total Works Infringed: 73                                                                           ISP: Optimum Online
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            02/24/2020   Blacked      02/06/2020     02/20/2020   PA0002229053
          BA4548E157820A3DF2C7D690EA08DB61F12C949A                              00:56:52     Raw
          File Hash:
          95514F92F5CF9A316B04E53BA54298EF21933141B0FACE94D8C1B7C7EE95CE39
 2        Info Hash:                                                            02/24/2020   Blacked      01/22/2020     02/20/2020   PA0002229057
          8350274C85342B0099EBF03570ACE176BACA2773                              00:45:37     Raw
          File Hash:
          297042B335B3BF441F3731571CD0D499CFA0C13FD74EC643BE0CAFAB1C0E2A69
 3        Info Hash:                                                            02/24/2020   Blacked      02/04/2020     02/20/2020   PA0002229052
          98A7396F4B2B73301521703E68688BD98063104D                              00:31:13
          File Hash:
          EC7F3F865D934F1594E5F8E53A103717F39DA69AEDA7FAD4BAD2A032D5AF4520
 4        Info Hash:                                                            02/23/2020   Blacked      01/25/2020     02/20/2020   PA0002229054
          CB89CE5E87D35FBDB4850C2D61FC60A26CBC0CD6                              20:39:23
          File Hash:
          3DA90096BBAC8B52C7CA996B548B56334706A89E908058C880D09D5ABD4AD571
 5        Info Hash:                                                            02/23/2020   Blacked      01/30/2020     02/20/2020   PA0002237624
          8059043743EE83DA79D9AC508FAD5973F2988995                              20:37:14
          File Hash:
          59D9849D10DF8FEFE56E42E3F95AA08B03EB405C3BE31DCC0BBBDAA18EE0E804
 6        Info Hash:                                                            02/23/2020   Blacked      01/20/2020     02/04/2020   PA0002225586
          4E94ED79494685938C1A0B5F42BCD1C30F137C0D                              19:23:53
          File Hash:
          4A44419A681C9E6241CCB8B2699BED33A47675D5848ED22EE581BD39525AD13C
 7        Info Hash:                                                            01/20/2020   Blacked      01/17/2020     02/20/2020   PA0002229055
          DB497BED967866328C462CD1A231FA28CB64FD11                              03:38:33     Raw
          File Hash:
          FC1D827EB4C7B83CB646EB678BEE163F7DE809FF2F1AD43E7C3D7CADF1AF71BF
 8        Info Hash:                                                            01/20/2020   Blacked      01/02/2020     02/04/2020   PA0002225581
          63D8D9B3820167570E8ABB7E82A37DA24954AB7D                              02:40:25     Raw
          File Hash:
          D943C0B89D441D28D1E72D25829F743130C67F0A9BC6E273ADBA6EA6560A9116
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 2 of 9 PageID: 15
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         01/20/2020   Blacked   12/28/2019   01/27/2020   PA0002223954
       B2EE8AC164A5CD941099A622C58EF686BDF9B171                           02:31:06     Raw
       File Hash:
       BD3946B232D961F9A8ED48051E1868890BF13C60C0ECA22633AF24FF20A92269
10     Info Hash:                                                         01/19/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       F70A608080EE69C5B9D8441C04342D089F1A8C1E                           06:21:12
       File Hash:
       B63EE77DA3835713F6183CA52EB03E35D955AFD6C771DD869F3A6921953BB5AC
11     Info Hash:                                                         01/19/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8340DF7A3A5C43A154B8A190F8EB6010786137E1                           06:10:09
       File Hash:
       D43189B0C9E38B7CAC6D1348B018E82246553D9F71EC7532F1A1C1F5FB5A6A10
12     Info Hash:                                                         01/19/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       1B02C5FD0BD43D66CA7F1862752B7D33093B13BA                           06:08:03
       File Hash:
       8633705E63B8E74B37A5E3E4D917CB9038CB87429F9687CD7E5A0D0887E468B4
13     Info Hash:                                                         01/19/2020   Blacked   01/05/2020   02/03/2020   PA0002225565
       997F98DD2CCE2358A746BC551ED08FA9816944CD                           06:06:36
       File Hash:
       5833A6CBC1A605FDE3CA3F918752670E518A8725358337490269AC49813E22F8
14     Info Hash:                                                         12/27/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       2A235B5AC390943D91494754632D98DC21F91C61                           02:56:12     Raw
       File Hash:
       DA36FB64B2F44D21AEBA0C9894C59A022E7D8F5097E628388EF06C0BED7A6CA1
15     Info Hash:                                                         12/26/2019   Blacked   12/18/2019   02/03/2020   PA0002225563
       4F053CF62313C11BDA80C3231C4BD0E00D0DE61D                           23:57:25     Raw
       File Hash:
       3F5BE95BFBB92B49EA524AEEDF4BCCDA901E042671FF35068028DA5A4C4D09BF
16     Info Hash:                                                         12/26/2019   Blacked   12/13/2019   01/22/2020   PA0002234865
       2E7DB9DA1E12BC2963F7DC66AC300417AD983BC7                           22:52:56     Raw
       File Hash:
       358DA725020AF45E0B0CAE9E1D26EBE160E66995B1C4815EE09665B1B4F93BEF
17     Info Hash:                                                         12/26/2019   Blacked   12/23/2019   01/03/2020   PA0002219636
       FF4AA172EC0D469A97A0693DDBA0DC1A4ECC701C                           22:52:20     Raw
       File Hash:
       3DECF0AAB8057B9C37D101B6C483E9EF52900F7E0F64F19DB44D782FD9354CF9
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 3 of 9 PageID: 16
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         12/26/2019   Blacked   11/22/2019   12/17/2019   PA0002217672
       72906D84D8783BBD85422446F753190E587602DF                           20:24:08     Raw
       File Hash:
       5D29B63EE042AECC50E69817F835ADDA3C953B61CF929DBB55B296E7B95F6867
19     Info Hash:                                                         12/26/2019   Blacked   12/03/2019   01/03/2020   PA0002233431
       AE85D2190589CE8883FED23909B796D22C58205F                           20:13:10     Raw
       File Hash:
       93EE38CF768E0E62E4546E703E275C40ED5328DFE66F42DCE47FF938F9DC34C5
20     Info Hash:                                                         12/26/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           19:32:36     Raw
       File Hash:
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
21     Info Hash:                                                         12/26/2019   Blacked   12/26/2019   01/27/2020   PA0002223955
       2252CF7AA2BAB39150F44238AAC9B63DB688A57A                           19:17:21
       File Hash:
       C8D18F515078862DFDA4CDB8B28026FE929A14C4619BE14E5D16B7F7880031AD
22     Info Hash:                                                         12/22/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       857B8C6F2AF004FCD484BAA8B1FFA31A2D25251D                           03:18:36
       File Hash:
       09D7D1B995F174ED3218D78E03D8B1FA9D13BB1D9658504640E2AFA60FFB8592
23     Info Hash:                                                         12/22/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       CD8618EED714855D34A7C9855FF48459EEFC19E9                           02:20:06
       File Hash:
       EB08A4BA3B4CB230C755314B682EDBF4E44BD95A8CFA29CA36280E9AD153B27A
24     Info Hash:                                                         12/22/2019   Blacked   12/16/2019   01/22/2020   PA0002234860
       8A648DB9622035F8BA2FEDE5F9EDE4894208D3E3                           02:19:31
       File Hash:
       C12B33C60AD51B9712D51F693F99BB4758C1C2683D6A6D836CBB74868CFC98A8
25     Info Hash:                                                         12/22/2019   Blacked   12/06/2019   12/17/2019   PA0002217665
       1F5056D2F0CFFD05EA0C69EAE4D19F67E4FC70E9                           02:10:29
       File Hash:
       041D8F8F1C59EE8A62F504D6A791189502DDB7EABF0DB4C67DE8B0A5399E008F
26     Info Hash:                                                         12/22/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       3EFE1972448E3CEE7089031141791E80FEE4781A                           01:22:05
       File Hash:
       9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 4 of 9 PageID: 17
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/22/2019   Blacked   12/01/2019   12/17/2019   PA0002217663
       7F06F0E07A10143EB2C8673FADA7B21358A4AB2D                           01:17:22
       File Hash:
       8730E641DB888136CD4E9A1EA37C129852A6999082620E5C071F489A6055E333
28     Info Hash:                                                         12/22/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       E9DB8BE26B56BFF69AC9279777644AE132988A8F                           01:15:44
       File Hash:
       F83F1606590AC7256D37203AA4280E8892E6D55FE39E51AEFFF1693785E7D656
29     Info Hash:                                                         11/17/2019   Blacked   11/16/2019   12/03/2019   PA0002232049
       54B8B6B4AB1F0BE30AF949BA83BE8F341B265D40                           21:08:55
       File Hash:
       8512DEA6AA5B11BA9BFEBFD5B5B361DB8EBDC88C955CDE7D1712B25ADBF2B007
30     Info Hash:                                                         11/17/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       0075912858F26F4B9B02968E5B9913617E3F3830                           21:06:01
       File Hash:
       D19DE7E11241A54E88C807833D4C62AB0E74BF1D7C22D6D23A6E3AFBBFB0412C
31     Info Hash:                                                         11/17/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       9CED871B3751A3B538A20DB265EBDFF8329EDC22                           21:04:08
       File Hash:
       AAC8C4DFCD4077BE87A12502F7541B94C7A9D0028BEA14D483ADE7D0E3C7A272
32     Info Hash:                                                         11/17/2019   Blacked   11/13/2019   11/27/2019   PA0002213997
       00D4C51A29C9BECB409301B771D686F17B05B89B                           19:55:06     Raw
       File Hash:
       2517AD4C9EBD5958B7B53277E98727CB70A48CAE5960B8795E50AD33A0666CBE
33     Info Hash:                                                         11/17/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       A386369E9620CD551C87E9E07842DE45BD1B172F                           19:51:47     Raw
       File Hash:
       F8D49BE32DC038878A18B3A32A1AFF410382AAA4E1952E2327D8D2672A1E64ED
34     Info Hash:                                                         11/03/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       E31F60BD5E91795F03011BF84A5C2B31E50C58B4                           23:56:55
       File Hash:
       1F6E832562C625E9D1B7FCA3ADCD184EF958B9197E517F69D09FCBF8ACE88CEE
35     Info Hash:                                                         11/03/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       FC737FCE7A9548867EF99172A2951C431AA74E03                           23:56:14
       File Hash:
       B5E86EEBB2CF368BE09B3B094531A43227C492A789F82F0C087CAA730C2C7F61
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 5 of 9 PageID: 18
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         11/03/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       C3D72FCFAFB0CFE653D94833E141952989C54EF0                           23:43:50     Raw
       File Hash:
       C5E9E52AF063FF4C3D1ACC010C7AFEDD9C2DA2FDDE2AD22AD63E9D5E06EE563F
37     Info Hash:                                                         11/03/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       CDAC395CE8800993349925E75F02E08592BA8B26                           23:43:30     Raw
       File Hash:
       658E948CFDC15C66CB84492342B916A97F9E9FCA815F01B356FBF5632B4B75DF
38     Info Hash:                                                         10/20/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       5F6AA2A5EBECC91803CACFCBD57DC5F74832C2A4                           00:15:54
       File Hash:
       36E7FBF4E360DC0AB31CFC8A5E15295CD4DCE06E97194AABC02C59A835AE8850
39     Info Hash:                                                         10/19/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       AC8383EA12C6AE92C4E7A88F9693A44094526D7C                           23:30:36     Raw
       File Hash:
       7A5A143A8C69EB2B6D1920689502D81CE571E19ACB335900E72DE6F26F6E492D
40     Info Hash:                                                         10/14/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       119DC446BEBFEDD1A5069582FD23FE358C78F4F9                           02:08:56     Raw
       File Hash:
       6555638278B9C75C49758E027A7AC0526022AC6D42C649E714356018AE21AA08
41     Info Hash:                                                         10/14/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       34FDB74CF0D5A9ED24C4C0A7632D7C5C0DD4A10B                           01:06:40     Raw
       File Hash:
       687957B63794780230326924D082C1F054B0ED0FA70D4891292F96B9B488985D
42     Info Hash:                                                         10/14/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD83AC897A4FD8B1B938F028E4B3C78C1897F531                           00:30:56     Raw
       File Hash:
       AA897643CB22B26D76F905513CF325BF3502E8A343DA47AEB1E5740EB4A03DD1
43     Info Hash:                                                         10/14/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       27D3FCCFC1AD4840C1551335EDD1E3406AB4DC0F                           00:29:52     Raw
       File Hash:
       AFFEBE09AECB5375045C33633B636BE6925C6AB9C9888C052B2C6388857BEFE2
44     Info Hash:                                                         10/14/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       9B9BE0BD6B2C4DD84BD646AF5D801292AFB09DDF                           00:29:28     Raw
       File Hash:
       F3F49B23D7C25F3DDD5E2E47714E4A1058B09ED21D9601A802D09BCE6E126104
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 6 of 9 PageID: 19
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         10/13/2019   Blacked   09/27/2019   10/07/2019   PA0002205468
       48CB4C30D04660582C75639C2DCC4DCAD30E4C38                           23:27:59
       File Hash:
       7076A3FC2E6C1EB640EB00D981D0B089F53A78229A26DFB02936B0078A9EE169
46     Info Hash:                                                         10/13/2019   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           23:20:04
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
47     Info Hash:                                                         10/13/2019   Blacked   10/02/2019   10/21/2019   PA0002207747
       AB6061895AFDF2D02F4E52CBE8139592CFEFDF38                           22:05:25
       File Hash:
       8AC6BEF33EC824383A869041954605EAA507DB219553EA03EE78AEC6DD85A33A
48     Info Hash:                                                         10/13/2019   Blacked   10/12/2019   11/05/2019   PA0002227087
       C3C26667427BF81BBD2DCFD90FABAFFE0B82CAD1                           21:50:13
       File Hash:
       2EEA6CB8E64062A896B494F9BC33CC5FDAE3448105A5A5D4933D018A9F3B0C1B
49     Info Hash:                                                         10/13/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       73DFB9E01775300A351722EFAA0DAD384952EBF0                           21:48:59
       File Hash:
       BC069A88481A788CCFC4E186459FE4F3384DC7AB48F6D46CFF338AE125CADC4E
50     Info Hash:                                                         09/19/2019   Blacked   09/14/2019   10/01/2019   PA0002217360
       17B1792C83AEBC91585F95157D74A5375A45D307                           02:05:29     Raw
       File Hash:
       A29E60835180E18203D9B7E6FB317C457E09F8B5BD30EA86E96ECF283140F5EE
51     Info Hash:                                                         09/19/2019   Blacked   09/17/2019   09/25/2019   PA0002203161
       44A91CCBFDE09D843FF4C167CFE6685C8AE80078                           01:20:38
       File Hash:
       63290BDBEDF5C7343F37C7CBD0113D0B95EA091BB67EB25B09DD403B22FF91EE
52     Info Hash:                                                         09/19/2019   Blacked   09/12/2019   09/25/2019   PA0002203159
       B1837EFE5563C154EEE2F1BE8D008DE5C8C7CD43                           01:20:07
       File Hash:
       099279FAB0CB709722E36CA4703FBC00BE876F9EA6F23108082898D12073FAFC
53     Info Hash:                                                         09/08/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       AE22AB5504C05C2B883232F07799C9925A3CBA59                           20:12:08     Raw
       File Hash:
       81025B6CA1036C3CDECC5B8F12BD52D9D5EE761693724E29890943CE4E12382B
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 7 of 9 PageID: 20
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         09/08/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       6C446C346678513AA2E73F07FB90B7112EBE707F                           18:06:38     Raw
       File Hash:
       249303FB0D18D0DC7C7EC04ADB7B8922578C4F9AF6A8CF6EE5DAE94EA3BFAD93
55     Info Hash:                                                         09/08/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       8FCE7D42A6556C1B82F12839B018885BBCF4DB6D                           15:49:39     Raw
       File Hash:
       D2A14C9B3227E4A4B1815A18E02EB1FF7428574E2604DF93DDA9C74A0B8F7ECF
56     Info Hash:                                                         09/08/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       FBBFEBB1C68DF7C5B90CCA1A5638DF9C4C6BFC7A                           15:36:50     Raw
       File Hash:
       43782B257EF4AE91D30B598250B878F3E857AD38F052A179CAC0C40903C101C2
57     Info Hash:                                                         09/08/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           03:00:24
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
58     Info Hash:                                                         09/08/2019   Blacked   08/13/2019   08/22/2019   PA0002195504
       7D876817AF91151926A2C4590E9EB0D38F9BB646                           01:40:27
       File Hash:
       5E27A0458B72C6D803880871DF27DACA94012E7B8B48AE69B798C9AFE26CDD40
59     Info Hash:                                                         09/08/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       80F9044259AD9C63843A25A73CAFD64ACB18CEA3                           01:39:34
       File Hash:
       7AF35A486BD4F38E68DDCC2D855416D10A1DCD53AEF0690FD3B4DC23A707A72C
60     Info Hash:                                                         09/08/2019   Blacked   08/08/2019   09/17/2019   PA0002216217
       C6AACF8B5EBC7F41C26EBB07A4DABE1287B3C675                           01:36:16
       File Hash:
       2D4D64E994B54F6310EAF6658524F2A7B0F98B62A56F4F9B5A2EE8CC25656EB5
61     Info Hash:                                                         09/08/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       C6A16AF61498B40015401768A655EC382074206A                           01:35:02
       File Hash:
       DD8A8D71ACFFA1BA653AC7D4D732594CF015BCBC0D0215827EFF5494950BED19
62     Info Hash:                                                         09/08/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       A035AD89D17FFA204EA1669362F8A2B2947F1D32                           01:22:25
       File Hash:
       CF5FB70A15A302ADB5C7DC51AA916F5E8F5D7D52373FBEEAB74056948FEF6203
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 8 of 9 PageID: 21
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         09/08/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       B1B040222FC514CF26DD8676F1303F0E5906E9EB                           00:59:23
       File Hash:
       4A3876E64D4E6263306B4238FE7303DCF36EB69313DB7CFA809FFE504D6D9D50
64     Info Hash:                                                         09/08/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       1A6470E21E54EE628069047098E9B5DFB9B17ED2                           00:56:35
       File Hash:
       DC07CEA2B9742F1F04351D7A11868746045D5A1DF8F5A6E0AF00D9C69779AB3D
65     Info Hash:                                                         08/04/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       0BB45C1043F264656FD238E2E8E117B9E06AD6A0                           20:20:09     Raw
       File Hash:
       E4B2D26741E5832FCD58CC296E6598F185F73B2F0A5C24B92197FA20F4456F89
66     Info Hash:                                                         08/04/2019   Blacked   07/26/2019   09/10/2019   PA0002199417
       DE77246EE34EE1CDD79ED93E2A72D390952AEDBA                           20:17:52     Raw
       File Hash:
       7A9703274C30670E88D5C893C87B8F218D90C72E0AE6635F0BFB38807695E4B7
67     Info Hash:                                                         08/04/2019   Blacked   07/11/2019   09/17/2019   PA0002216212
       6478D6818B6843DC1DEE5BD5A6C05F7B6D37EC2E                           19:54:13     Raw
       File Hash:
       B98513AE2490FF3F323AE1CC7F75EC58C20154B89A409B54083E456853E5E623
68     Info Hash:                                                         08/04/2019   Blacked   07/16/2019   08/02/2019   PA0002192306
       727C2698471403826A0D17EAF0010FFEAD561BCC                           19:01:47     Raw
       File Hash:
       D9812DE8B99DBA8CDD8EF04CC5E2BFA310CA71BF155F2C5CC8D38E14C2017017
69     Info Hash:                                                         08/04/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           18:11:18     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
70     Info Hash:                                                         08/04/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           17:07:42
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
71     Info Hash:                                                         08/04/2019   Blacked   07/19/2019   09/10/2019   PA0002199415
       7C2EFB2F67AE964678071271206339F17FC4EAD4                           16:38:51
       File Hash:
       24FFFBCC065C36F02A425FF5A8FCC164FF5792E35BBEBB12B98E2D35219C25F4
                        Case 3:20-cv-08061-MAS-LHG Document 1-1 Filed 07/01/20 Page 9 of 9 PageID: 22
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         08/04/2019   Blacked   07/14/2019   08/02/2019   PA0002192303
       5C4A3BC7AC5899B767E52F595E19A19088B4507C                           16:33:04
       File Hash:
       141AFAEAA65A9F9D7601D0A63E1E8DCBD311E0742F24E55E4FD5F447F24E5A95
73     Info Hash:                                                         08/04/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           15:38:55
       File Hash:
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
